       Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 1 of 39




 1   BLEICHMAR FONTI & AULD LLP
     Peter E. Borkon (Bar No. 212596)
 2   pborkon@bfalaw.com
     555 12th Street, Suite 1600
 3
     Oakland, CA 94607
 4   Telephone: (415) 445-4003
     Facsimile: (415) 445-4020
 5
     Counsel for Plaintiff Southeastern Pennsylvania
 6
     Transportation Authority
 7
 8                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9
10    SOUTHEASTERN PENNSYLVANIA
      TRANSPORTATION AUTHORITY,
11    Individually and on Behalf of All Others          Case No.
      Similarly Situated,
12                                                      CLASS ACTION
13                           Plaintiff,
                                                        COMPLAINT FOR VIOLATION OF
14                                                      THE FEDERAL SECURITIES LAWS
15           v.
                                                        JURY TRIAL DEMANDED
16
      CHEMOCENTRYX, INC. and THOMAS J.                  ECF CASE
17    SCHALL,
18
19    Defendants.

20
            Plaintiff Southeastern Pennsylvania Transportation Authority (“SEPTA” or “Plaintiff”),
21
     by and through its counsel, Bleichmar Fonti & Auld LLP, alleges the following upon personal
22
     knowledge as to itself and its own acts, and upon information and belief as to all other matters.
23
     Plaintiff’s information and belief are based on, among other things, the independent investigation
24
     of Counsel. This investigation includes, but is not limited to, a review and analysis of: (i) public
25
     filings by ChemoCentryx, Inc. (“ChemoCentryx” or the “Company”) with the Securities and
26
     Exchange Commission (“SEC”); (ii) transcripts of ChemoCentryx conferences with investors
27
     and analysts; (iii) press releases and media reports issued by and disseminated by the Company;
28




                    Class Action Complaint for Violation of the Federal Securities Laws
       Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 2 of 39




 1   (iv) analyst reports concerning ChemoCentryx; and (v) other public information and data
 2   regarding the Company.
 3
                           NATURE OF THE ACTION AND OVERVIEW
 4
            1.      This is a class action on behalf of all persons and entities that purchased or
 5
     acquired ChemoCentryx common stock between November 26, 2019 and May 6, 2021 inclusive
 6
     (the “Class Period”), against (i) ChemoCentryx and (ii) the Company’s Chief Executive Officer
 7
     (“CEO”) Thomas J. Schall (“Schall”), and were damaged by Defendants’ violations of the
 8
     Securities Exchange Act of 1934 (the “Exchange Act”).
 9
            2.      ChemoCentryx is a San Carlos, California based biopharmaceutical company
10
     focused on the development and commercialization of new medications targeting inflammatory
11
     disorders, autoimmune diseases, and cancer. ChemoCentryx’s lead drug candidate is named
12
     avacopan. According to the Company, avacopan is “a first-in-class, orally-administered small
13
     molecule that employs a novel, highly targeted mode of action in the treatment of ANCA-
14
     associated vasculitis.” ChemoCentryx common stock trades on the NASDAQ stock exchange
15
     under the ticker symbol “CCXI.”
16
            3.      On November 25, 2019, after the markets closed, ChemoCentryx published a
17
     press release titled, “Positive Topline Data from Pivotal Phase III ADVOCATE Trial
18
     Demonstrating Avacopan’s Superiority Over Standard of Care in ANCA-Associated Vasculitis.”
19
     The press release stated that the ADVOCATE trial “met both of its primary endpoints” and “[t]he
20
     topline safety results revealed an acceptable safety profile in this serious and life-threatening
21
     disease.”
22
            4.      Defendant Schall, the Company’s President, CEO, and Chairman of the Board of
23
     Directors, added “[t]hese results exceed our expectations. Today we mark the dawn of a new
24
     and historic period in the lives of ANCA vasculitis patients. This day we have for the first time
25
     demonstrated that a highly targeted therapy aimed at the very center of the ANCA disease process
26
     is superior to the traditional approach of broad immune suppression therapy; a therapy which the
27
     present findings may make obsolete. Until now ANCA vasculitis patients have had to endure
28
                                                    -2-

                  Class Action Complaint for Violation of the Federal Securities Laws
         Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 3 of 39




 1   regimens that contain chronic high doses of steroids and all their noxious effects, but with today’s
 2   data it is clear that the time of making patients sick with steroid therapy in an attempt to make
 3   their acute vasculitis better may at last be over.”
 4            5.     On this news, the price of ChemoCentryx’s common stock soared, quadrupling
 5   from $8.06 per share at the close of trading on November 25, 2019, to $34.82 per share at the
 6   opening of trading on November 26, 2019, before closing at $30.73 for the day.
 7            6.     Over the next year and a half, Defendants continued to tout the results of the
 8   ADVOCATE trial and the safety profile of avacopan for the treatment of ANCA-associated
 9   vasculitis.
10            7.     On July 9, 2020, ChemoCentryx announced that it had filed its New Drug
11   Application (“NDA”) for avacopan, and on September 17, 2020, the Company announced that
12   the Food and Drug Administration (“FDA”) had accepted the NDA for review.
13            8.     On March 26, 2021, the FDA announced that it would convene an Advisory
14   Committee meeting on May 6, 2021 to discuss the NDA for avacopan. The FDA often convenes
15   Advisory Committee meetings of independent experts to help inform the FDA’s ultimate
16   decision as to whether it will approve a particular drug.
17            9.     On May 4, 2021, the FDA published a Briefing Document that it created for the
18   Advisory Committee concerning the avacopan NDA and the ADVOCATE trial results. The
19   Briefing Document requested the Advisory Committee’s “input on the efficacy results, including
20   their clinical meaningfulness, and the benefit-risk assessment of avacopan for the proposed
21   indication.” In the Briefing Document, the FDA wrote that “[c]omplexities of the study design,
22   as detailed in the briefing document, raise questions about the interpretability of the data to
23   define a clinically meaningful benefit of avacopan and its role in the management of AAV.” 1
24   The FDA further stated that “[a]lthough primary efficacy comparisons were statistically
25   significant, the review team has identified several areas of concern, raising uncertainties about
26
27
28   1
         All emphasis added.
                                                      -3-

                    Class Action Complaint for Violation of the Federal Securities Laws
       Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 4 of 39




 1   the interpretability of these data and the clinical meaningfulness of these results.” The FDA also
 2   raised serious safety concerns with avacopan.
 3          10.     On this news, the price of ChemoCentryx common stock fell more than 45%, from
 4   $48.82 per share on May 3, 2021 to $26.63 per share on May 4, 2021, on unusually high trading
 5   volume.
 6          11.     On May 6, 2021, after the close of trading, ChemoCentryx issued a press release
 7   concerning the results of the FDA’s Advisory Committee meeting. Significantly, the Advisory
 8   Committee was evenly divided as to whether the efficacy data from ADVOCATE supported
 9   approval of avacopan. News outlets and analysts immediately reported on and discussed the
10   fallout from the Advisory Committee meeting. For example, on May 6, 2021, Endpoints News,
11   a prominent biotech and pharmaceutical news organization, reported that members of the
12   Advisory Committee “raised concerns about relying on the single trial as evidence, the
13   insufficient amount of safety data, and questions on whether the trial was statistically robust
14   enough.” Similarly, J.P. Morgan analysts wrote in a May 7, 2021 report that, “while the vote
15   was more 50 / 50-ish, we note that commentary by the panel was skewed to more of a negative
16   tone (with even the need for an additional trial cited multiple times by a number of panelists to
17   better understand / come to a conclusion on the benefit / risk profile of avacopan).”
18          12.     On this news, the price of ChemoCentryx common stock fell approximately 62%,
19   from $27.49 per share on May 6, 2021 to $10.46 per share on May 7, 2021, on unusually high
20   trading volume.
21          13.     Throughout the Class Period, Defendants made materially false and/or misleading
22   statements and/or failed to disclose that: (1) ChemoCentryx’s design for the ADVOCATE Phase
23   III trial was fundamentally flawed, which raised questions about the interpretability of the trial
24   data and the ability to define a clinically meaningful benefit of avacopan and its role in the
25   treatment of ANCA-associated vasculitis; (2) the results from the ADVOCATE trial raised
26   serious safety concerns for avacopan; and (3) these issues raised significant doubt about the
27   viability of ChemoCentryx’s NDA for avacopan for the treatment of ANCA-associated
28
                                                     -4-

                  Class Action Complaint for Violation of the Federal Securities Laws
       Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 5 of 39




 1   vasculitis. As a result, Defendants’ statements about the ADVOCATE trial design, efficacy, and
 2   safety results were materially false and misleading at all relevant times.
 3          14.     As a result of Defendants’ wrongful acts and omissions, and the precipitous
 4   decline in the market value of ChemoCentryx’s common stock, Plaintiff and other Class
 5   members have suffered significant losses and damages.
 6
                                     JURISDICTION AND VENUE
 7
            15.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange
 8
     Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC
 9
     (17 C.F.R. §240.10b-5).
10
            16.     This Court has jurisdiction over the subject matter of this action pursuant to 28
11
     U.S.C. §§ 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).
12
            17.     Venue is proper in this District pursuant to Section 27 of the Exchange Act and
13
     28 U.S.C. § 1391(b) because ChemoCentryx’s headquarters are located within this District and
14
     Defendants conducted substantial economic activity in the District. As such, substantial acts in
15
     furtherance of the alleged fraud have occurred in this District.
16
            18.     In connection with the acts alleged in this complaint, Defendants, directly or
17
     indirectly, used the means and instrumentalities of interstate commerce, including, but not limited
18
     to, the mails, interstate telephone communications, and the facilities of the national securities
19
     markets.
20
21                                               PARTIES
22          19.     Plaintiff is an institutional investor based in Philadelphia, Pennsylvania that
23   manages more than $1.4 billion in assets on behalf of approximately 14,000 beneficiaries.
24   Plaintiff purchased ChemoCentryx common stock during the Class Period, as detailed in the
25   Certification attached hereto and incorporated herein, and has been damaged thereby.
26
27
28
                                                     -5-

                   Class Action Complaint for Violation of the Federal Securities Laws
       Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 6 of 39




 1           20.     Defendant ChemoCentryx is a Delaware corporation with its corporate
 2   headquarters and principal place of business in San Carlos, California.             ChemoCentryx’s
 3   common stock trades on the NASDAQ stock exchange under the ticker symbol “CCXI.”
 4           21.     Defendant Schall founded ChemoCentryx in 1997 and has served as President and
 5   CEO since that time. Schall was appointed Chairman of the Board after the company went public
 6   in 2012.
 7           22.     Defendant Schall, because of his positions at ChemoCentryx, possessed the power
 8   and authority to control the contents of ChemoCentryx’s reports to the SEC, press releases, and
 9   presentations to securities analysts, money and portfolio managers, and institutional investors.
10           23.     Defendant Schall was provided with copies of the Company’s reports and press
11   releases alleged herein to be misleading prior to, or shortly after, their issuance and had the ability
12   and opportunity to prevent their issuance or cause them to be corrected. Because of his positions
13   and access to material non-public information available to him, Defendant Schall knew that the
14   adverse facts and omissions specified herein had not been disclosed to, and were being concealed
15   from, the public, and that the positive representations and omissions which were being made
16   were then materially false and/or misleading.
17
                                    SUBSTANTIVE ALLEGATIONS
18
                                                 Background
19
             24.     ChemoCentryx describes itself as a biopharmaceutical company focused on the
20
     development and commercialization of new medications targeting inflammatory disorders,
21
     autoimmune diseases, and cancer. The Company’s lead drug candidate is named avacopan, a
22
     treatment for patients with ANCA-associated vasculitis.
23
             25.     ANCA-associated vasculitis is a severe and often fatal autoimmune disease in
24
     which immune cells become overactive and attack blood vessels in the body, causing
25
     inflammation and damage that can impact many different organ systems, most commonly the
26
     kidneys. ANCA-associated vasculitis can present a range of severity and symptoms, ranging
27
     from skin rashes, to kidney disease, to life threatening pulmonary hemorrhage.
28
                                                      -6-

                   Class Action Complaint for Violation of the Federal Securities Laws
       Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 7 of 39




 1          26.    There is no cure for ANCA-associated vasculitis.          Instead, patients receive
 2   treatments to manage the condition.      Initial treatment includes high doses of the steroid
 3   prednisone combined with immunosuppressive drugs to control inflammation and reach
 4   remission. Relapse is common, and each relapse can cause irreversible organ damage and often
 5   requires long term prednisone treatment. If a patient does achieve remission, maintenance
 6   therapy follows, which includes regimens of additional steroids and immunosuppressants.
 7          27.    Prednisone treatment comes with serious side effects, including compromised
 8   immune systems, and can lead to diabetes, hypertension, psychiatric disorders, cataracts,
 9   osteoporosis, and significant weight gain. Ongoing prednisone treatment is also a major cause
10   of death in ANCA-associated vasculitis patients.       According to ChemoCentryx, first year
11   mortality is 11% to 18%, with the greatest cause of death being infection or other side effects
12   from prednisone treatment.
13          28.    ChemoCentryx intends for avacopan to replace prednisone as the standard of care
14   for ANCA-associated vasculitis.
15          Materially False and Misleading Statements Issued During the Class Period
16          29.    The Class Period begins on November 26, 2019. Shortly after the markets closed
17   on November 25, 2019, ChemoCentryx published a press release titled “Positive Topline Data
18   from Pivotal Phase III ADVOCATE Trial Demonstrating Avacopan’s Superiority Over Standard
19   of Care in ANCA-Associated Vasculitis.” The press release further stated:
20          This global study, in which a total of 331 patients with acute ANCA vasculitis
            were enrolled, met both of its primary endpoints, disease remission at 26 weeks
21          and sustained remission at 52 weeks, as assessed by the Birmingham Vasculitis
22          Activity Score, or BVAS. Remission was defined as a BVAS score of zero and
            being off glucocorticoid [prednisone] treatment for ANCA vasculitis for at least
23          the preceding four weeks. The pre-specified primary endpoints were remission of
            acute vasculitis activity at week 26 and sustained remission at week 52, where
24          avacopan therapy was at least statistically non-inferior to the currently used
25          glucocorticoid-containing standard of care (glucocorticoid SOC).

26                                                 ***
27          The topline safety results revealed an acceptable safety profile in this serious and
            life-threatening disease, with fewer subjects having serious adverse events (SAEs)
28
                                                    -7-

                  Class Action Complaint for Violation of the Federal Securities Laws
       Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 8 of 39




             in the avacopan group than in the glucocorticoid SOC control group (42% vs.
 1
             45%, respectively). Most reported SAEs were related to underlying ANCA
 2           vasculitis disease and commensurate with rates in previously published ANCA
             vasculitis trials. There were fewer subjects with serious infections in the avacopan
 3           group than the glucocorticoid SOC control group.
 4
             30.       The November 25, 2019 press release also quoted Defendant Schall:
 5
             These results exceed our expectations. Today we mark the dawn of a new and
 6           historic period in the lives of ANCA vasculitis patients. This day we have for the
             first time demonstrated that a highly targeted therapy aimed at the very center of
 7           the ANCA disease process is superior to the traditional approach of broad immune
 8           suppression therapy; a therapy which the present findings may make obsolete.
             Until now ANCA vasculitis patients have had to endure regimens that contain
 9           chronic high doses of steroids and all their noxious effects, but with today’s data
             it is clear that the time of making patients sick with steroid therapy in an attempt
10           to make their acute vasculitis better may at last be over.
11           31.       In the November 25, 2019 press release, ChemoCentryx also stated that the data
12   showed “[s]ignificant reduction in glucocorticoid-related toxicity,” “significant improvement in
13   kidney function in patients with renal disease,” and “improvements in health-related quality of
14   life metrics.”
15           32.       Also on November 25, 2019, ChemoCentryx held a call with investment analysts
16   to discuss the results of the ADVOCATE Phase III trial. During the call, Defendant Schall stated,
17   “I believe today, we marked the dawn of a new historic period in the lives of ANCA vasculitis
18   patients. We have, for the first time, demonstrated that a highly targeted therapy aimed at the
19   very center of the ANCA disease process is superior to the traditional approach of broad
20   immunosuppression therapy, which utilizes historically chronic high doses of steroids and
21   accompanies – and has accompanying with that, all their noxious effects.”
22           33.       On the November 25, 2019 call, Defendant Schall further stated:
23           Let me summarize the results of this landmark study known as the ADVOCATE
             trial. The evidence we have obtained, and as we will discuss, seems quite clear.
24
             We believe it demonstrates superiority of avacopan to the current standard of care
25           in this serious and life-threatening disease. We will show that avacopan
             successfully achieved its 2 primary endpoints as measured by BVAS, B-V-A-S,
26           or the Birmingham Vasculitis Activity Score, and also exhibited strong evidence
             for reducing the total burden of disease in ANCA vasculitis as exemplified by
27           avacopan therapies decreased rates of glucocorticoid toxicities relative to the
28           standard of care. Also, avacopan's ability to improve renal function parameters.
                                                      -8-

                      Class Action Complaint for Violation of the Federal Securities Laws
       Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 9 of 39




            And we'll show also how avacopan therapy leads to improvement in health-related
 1
            quality of life measurements, using validated instruments and patient-reported
 2          outcomes.

 3          In terms of trial design, I will remind you that the ADVOCATE trial involved a
            predefined hierarchical analysis of primary endpoints, a so-called gatekeeper
 4
            procedure in order to preserve Type 1 error. And I think as you can see on this
 5          slide, on the left-hand side, in the first primary endpoint, the prespecified
            statistical null hypothesis was one of non-inferiority for patients in remission from
 6          acute vasculitis symptoms as measured by the BVAS.
 7          That is, avacopan therapy would be at least no worse on a statistical level for
 8          BVAS remission and note, we are only talking about BVAS in the primary
            endpoint, not overall patient wellness. As I have talked at length with many of
 9          you in the community as to why the null hypothesis was non-inferiority and was
            the only one available to use in this orphan indication and primarily due to
10          limitations and/or patient sample size as we are confronted with in an orphan
11          indication such ANCA vasculitis. So it was necessary to use the non-inferiority
            null hypothesis because of limitations and the ability to power the trial for
12          anything but. I will also remind us that while we’ve discussed this before that this
            is the standard that's been used in previous Phase III ANCA trials as the null
13          hypothesis.
14          34.     Also during the November 25, 2019 call, Defendant Schall stated, “So in
15   summary, as I said before we go over to questions, we’ve met our primary endpoints. We’ve
16   shown evidence of glucocorticoid-related toxicity reductions with avacopan. We seem to be
17   improving quality of life, and there’s evidence even for renal improvement. And I will say – I’ll
18   mention as well, safety seems to be very acceptable. The drug was generally very well tolerated
19   with lower incidences of [adverse events] in the ANCA patient population.”
20          35.     Schall also discussed FDA approval of avacopan in light of the ADVOCATE trial
21   results on the November 25, 2019 call. Specifically, he stated, “Obviously, we have a potential
22   path to regulatory approval, as I just laid out with some of the qualities that I’ve shown you from
23   the ADVOCATE data set.”
24          36.     On November 26, 2019, ChemoCentryx issued a press release announcing that
25   Defendant Schall would speak at a December 4, 2019 Piper Jaffray Healthcare Conference. The
26   press release further stated, “[i]n the pivotal Phase III ADVOCATE trial, avacopan demonstrated
27   the ability to induce vasculitis remission at 26 weeks and demonstrated statistically significant
28
                                                     -9-

                   Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 10 of 39




 1   superiority over standard of care (SOC) in sustaining vasculitis remission at 52 weeks. The
 2   topline safety results revealed an acceptable safety profile in this serious and life-threatening
 3   disease with fewer subjects having serious adverse events in the avacopan group than in the
 4   glucocorticoid-containing SOC.”
 5          37.     On January 8, 2020, ChemoCentryx issued a press release announcing that
 6   Defendant Schall would speak at a January 15, 2020 JPMorgan Healthcare Conference. The
 7   press release also contained the same language quoted supra in ¶ 36.
 8          38.     On January 15, 2020, ChemoCentryx participated in the JPMorgan Healthcare
 9   Conference. During the conference, Defendant Schall touted the ADVOCATE trial results.
10   Specifically, he stated, “we really did sweep the board here in all of the total spectrum, the total
11   burden of disease. I think we’ve shown good evidence for clinical benefit. And that takes us to
12   a new place, both with regulators and thinking about the utility of this molecule. Now, of course,
13   we have to file the NDA. Of course, we have to get the label. But I think that it really does
14   enhance the prospects for the value proposition for this particular drug in a very compelling way.
15   And most important creates a new area of opportunity and hope for patients. As one said, this is
16   the drug we have been waiting for for decades.”
17          39.     On February 19, 2020, ChemoCentryx issued a press release announcing that
18   Defendant Schall would speak at the 9th Annual SVB Leerink Healthcare Conference on
19   February 26, 2020. The press release contained substantially similar language to the language
20   quoted supra in ¶ 36.
21          40.     On March 3, 2020, the Company issued a press release announcing that it would
22   release its Fourth Quarter and Full Year 2019 Financial Results on March 10, 2020. The press
23   release contained substantially similar language to the language quoted supra in ¶ 36.
24          41.     On March 10, 2020, ChemoCentryx issued a press release announcing its Fourth
25   Quarter and Full Year 2019 Financial Results. The press release quoted Defendant Schall:
26          The power of data to transform the world was evident in the results of our Phase III
            ADVOCATE trial of avacopan in ANCA-associated vasculitis. … The ADVOCATE
27          data marked a critical turning point, in my view, in the treatment of this debilitating
            disease, with avacopan demonstrating superiority over the current standard of care
28
                                                     -10-

                   Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 11 of 39




             which employs daily dosing of glucocorticoids. Those results transformed not just
 1           thousands of lives potentially, but changed the face of our enterprise as well. We
 2           intend to file an NDA for avacopan with the FDA by the middle of this year, and are
             laying the groundwork for US commercialization. Furthermore, the success of
 3           ADVOCATE not only validated the biology of C5a receptor inhibition by avacopan
             as a powerful therapy but it surpassed expectations and may open doors to additional
 4           renal disease opportunities in underserved indications such as lupus nephritis. The
             momentous readout in ADVOCATE now sets the stage for a data-rich 2020, during
 5           which we expect to share topline results from four additional ongoing clinical trials.
 6           An epochal year for CCXI was 2019, and we expect 2020 to be extraordinary as well.

 7           42.    ChemoCentryx’s March 10, 2020 press release also listed certain “Key
 8   Highlights,” including:
 9           Exceeded expectations for avacopan with topline data from the ADVOCATE
             Phase III pivotal clinical trial announced in the fourth quarter of 2019, which
10           demonstrated avacopan’s statistical superiority in sustaining remission at 52
11           weeks over the prednisone-containing standard-of-care, eliminating the need for
             daily noxious steroids. Avacopan was shown to lower all four aspects of the total
12           burden of disease: stopping active vasculitis; significantly lowering current
             therapy-induced illness, with a statistically significant reduction in the
13           Glucocorticoid Toxicity Index (GTI) and other accepted assessments of
14           glucocorticoid toxicity; significantly improving kidney function as evidenced by
             a marked improvement in Estimated Glomerular Filtration Rate, or eGFR; and
15           statistically significant improvements in quality of life.
16   This press release also contained substantially similar language to the language quoted supra in

17   ¶ 36.

18           43.    Also on March 10, 2020, ChemoCentryx held a call with analysts to discuss its

19   Fourth Quarter and Full Year 2019 Financial Results. On the call, Defendant Schall stated:

20           The result of the ADVOCATE trial surpassed all of our expectations and could
             mark a critical turning point in the treatment of this devastating, debilitating and
21           life-threatening disease. The avacopan value proposition that we tested in the
             ADVOCATE trial was fourfold, as shown on Slide 5.
22
23           One, to stop the acute active vasculitis crisis in ANCA patients by stifling the
             activation of disease-causing neutrophils. These neutrophils are thought to be
24           driven by the C5a receptor, which is the molecular target of avacopan. Two, by
             using avacopan instead of chronic daily steroids to eliminate illnesses caused by
25
             the current standard daily steroid therapy. Three, to stop the accumulation of
26           organ damage, particularly and notably in the kidney. And four, to improve the
             all too often miserable quality of life of ANCA patients.
27
28
                                                     -11-

                   Class Action Complaint for Violation of the Federal Securities Laws
     Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 12 of 39




         So let me briefly summarize the top line results, which you can find on Slide 6.
 1
         First, you’ll see that avacopan was numerically superior and statistically non-
 2       inferior to the daily steroid-containing active comparator at 26 weeks in achieving
         remission that is in stopping active vasculitis as measured by the Birmingham
 3       Vasculitis Activity Score, or BVAS, which was the tool used for the primary
         efficacy endpoints used in this trial.
 4
 5       After 52 weeks of treatment, the avacopan therapy sustained remission at a rate
         of 65.7% compared to 54.9% in the active comparator arm. Not only was this
 6       numerically and statistically non-inferior to the incumbent standard of care, but
         this result was highly statistically significant for the superiority of avacopan in
 7       terms of sustained remission after 1 year.
 8
         Next, avacopan has achieved statistical superiority in reducing the illnesses that
 9       are associated with the use of steroids in the active comparator treatment, as
         compared -- or as measured, rather, by the Glucocorticoid Toxicity Index, a
10       comprehensive quantitative scoring system developed by expert clinicians over
11       the course of some years.

12       Third, avacopan showed a statistically significant improvement over the active
         comparator in Estimated Glomerular Filtration Rate, or eGFR. While our goal was
13       originally to stabilize kidney function to save the kidney, it looks as though with
14       avacopan, kidney function actually improves. This perhaps is the single data point
         that nephrologists are most interested in, and it has been a key factor as we
15       contemplate future opportunities for avacopan, of which I will speak
         momentarily.
16
17       Finally, you can see that avacopan therapy was numerically superior to the active
         comparator standard of care in all 10 of 10 of the measurements and at each of the
18       time points measured, while showing a statistically significant improvement in 6
         of the 10 measurement categories assessed by the SF-36 validated quality of life
19       instrument. Moreover, avacopan was also statistically significantly better in the
20       European index, EuroQOL-5D-5L.

21       Avacopan thus demonstrated the ability to actually improve the quality of life over
         1 year of treatment compared to a deterioration for those in the daily steroid-
22       containing active comparator arm, a remarkable change in how patients perceive
23       and report their health with an instrument validated by regulatory authorities.

24       Avacopan superiority here includes physical and emotional functioning, including
         a significant improvement in the crucial category of vitality, which is so important
25       in allowing patients to return to normal lives, with obvious socioeconomic
         benefits.
26
27       The top line safety results revealed an acceptable safety profile in the serious and
         life-threatening disease, with fewer subjects having serious adverse events in the
28
                                                -12-

               Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 13 of 39




             avacopan group than in the daily steroid-containing active comparator. Putting
 1
             this all together, we believe avacopan has a very strong value proposition as it
 2           demonstrated progress in all 4 key elements of the total burden of a disease, which
             leads thousands of lengthy -- to thousands of lengthy hospitalizations each and
 3           every year.
 4           44.    During the March 10, 2020 call, a JPMorgan analyst asked about the potential
 5   pricing of avacopan after it is approved and reaches the market. In response, Schall stated, “I
 6   will say that the robustness of the [ADVOCATE] data, the superiority to the standard of care, the
 7   elimination of problems that standard of care brings to the table with glucocorticoid toxicities,
 8   the improvement in the quality of life, which does have direct pharmaeconomic impact, and the
 9   renal improvements … that might suggest that our price should be robust.”
10           45.    On May 4, 2020, ChemoCentryx issued a press release announcing that it would
11   hold its First Quarter Financial Results Conference Call on May 11, 2020. The press release
12   contained language substantially similar to the language quoted supra in ¶ 36.
13           46.    On May 11, 2020, ChemoCentryx issued a press release announcing its First
14   Quarter Financial Results. In the press release, Defendant Schall stated, “We are actively
15   preparing our NDA submission to the FDA following the positive results of the Phase III
16   ADVOCATE trial of avacopan for the treatment of ANCA vasculitis.” The press release also
17   identified certain “Key Highlights,” including that the Company is, “On track to file the NDA
18   for avacopan in the treatment of ANCA-associated vasculitis in mid-2020, following the
19   ADVOCATE Phase III pivotal clinical trial, which demonstrated avacopan’s statistical
20   superiority in sustaining remission at 52 weeks over the prednisone-containing standard-of-care.”
21   The press release also contained language substantially similar to the language quoted supra in
22   ¶ 36.
23           47.    Also on May 11, 2020, the Company held an earnings call to discuss its First
24   Quarter 2020 Financial Results. On this call, Defendant Schall stated:
25           Our dialogue with the FDA continues on track, and we are on schedule to file our
             NDA for avacopan mid this year. Our confidence that we will meet this target was
26           high to start with and has grown with each week that passes. It is a confidence
27           that is founded upon what we consider to be the superlative results achieved in
             the pivotal Phase III ADVOCATE clinical trial in which avacopan demonstrated
28           statistical superiority in sustained disease remission during 1 year of treatment
                                                    -13-

                   Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 14 of 39




            versus the current steroid-containing standard of care group. This exceeded most
 1
            expectations since the trial was not powered for superiority. Overall, the
 2          ADVOCATE trial revealed a compelling value proposition for avacopan and
            ANCA in the form of an all-around ability to reduce the total burden of ANCA-
 3          related disease.
 4
            Notably, beyond bringing the disease symptoms into remission and sustaining
 5          people in remission, as mentioned above, in addition, avacopan therapy
            significantly reduced the illnesses associated with the use of steroids, significantly
 6          improved kidney function over 52 weeks and actually improved quality of life, in
            contrast to the deterioration in quality of life in those patients on the steroid-
 7          containing standard of care.
 8          48.    On June 10, 2020, ChemoCentryx announced plans to commence an underwritten
 9   public offering of its common stock. On the same day, the Company filed a Prospectus on Form
10   424B5 with the SEC. The Prospectus stated, in relevant part:
11
            In November 2019, we announced positive topline data from the pivotal Phase III
12          ADVOCATE trial of avacopan, our lead drug candidate that is an orally-
            administered selective complement 5a receptor inhibitor, for the treatment of
13          patients with anti-neutrophil cytoplasmic antibody-associated vasculitis, or
14          ANCA vasculitis. The ADVOCATE trial compared avacopan with the currently
            used standard of care regimen which consists of high doses of glucocorticoid
15          (most commonly prednisone) which is administered to patients for months. The
            prednisone standard of care was the active comparator (prednisone active
16          comparator standard of care, or SOC) against which avacopan was assessed in the
            a [sic] two-armed, randomized, controlled, and blinded trial. Subjects in both
17
            study arms received background therapy with rituximab or cyclophosphamide.
18          The trial met both of its primary endpoints, showing that avacopan therapy
            without the need for daily prednisone could achieve disease remission at 26 weeks
19          and sustained remission at 52 weeks, as assessed by the Birmingham Vasculitis
            Activity Score, or BVAS. BVAS remission at week 26 in the avacopan treated
20
            subjects was numerically superior and statistically non-inferior to the prednisone
21          active comparator SOC control group, where BVAS remission was achieved in
            72.3% of the avacopan treated subjects vs. 70.1% of subjects in the prednisone
22          active comparator SOC control group (p<0.0001 for non-inferiority). Sustained
            remission at 52 weeks was observed in 65.7% of the avacopan treated subjects vs.
23
            54.9% in the prednisone active comparator SOC control group, achieving both
24          non-inferiority and superiority to prednisone active comparator SOC (p=0.0066
            for superiority of avacopan). Reduction in overall burden of disease management
25          and improvement in quality of life was also demonstrated through key secondary
            endpoints, including improved kidney function and reduction of adverse events
26
            and illnesses associated with steroids, such as prednisone.
27
            We plan to file a New Drug Application, or NDA, with the U.S. Food and Drug
28          Administration, or FDA, in mid-2020 and, if the NDA is approved, to
                                                -14-

                  Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 15 of 39




            commercialize avacopan in the United States on our own and internationally
 1
            through our kidney health alliance with Vifor Fresenius Medical Care Renal
 2          Pharma Ltd. and its affiliates and sublicensees, or collectively, Vifor. …

 3          …
 4
            We have successfully completed and reported positive topline clinical data from
 5          our pivotal Phase III clinical trial of avacopan for the treatment of ANCA
            vasculitis, known as the ADVOCATE trial. ADVOCATE was a randomized,
 6          double-blind, active-controlled worldwide clinical trial which enrolled 331
            patients with newly diagnosed or relapsing ANCA vasculitis at approximately 200
 7          sites in the United States, Canada, Europe, Australia, New Zealand and Japan.
 8          The aim of the trial was to assess the safety and efficacy of avacopan in inducing
            and sustaining remission in patients with ANCA vasculitis.
 9
            49.    On June 15, 2020, ChemoCentryx announced that its public offering of 5.2 million
10
     shares of its common stock had closed, and that the underwriters thereof exercised in full their
11
     option to purchase an additional 780,000 shares. All shares were sold by ChemoCentryx at the
12
     price of $58.00 each. Net proceeds to ChemoCentryx, after deducting underwriting discounts,
13
     commissions, and estimated offering costs, were $325.4 million.
14
            50.    On July 9, 2020, the Company announced that it had submitted its NDA to the
15
     FDA for avacopan in ANCA-associated vasculitis.           In its press release announcing the
16
     submission, ChemoCentryx stated:
17
            The Company’s NDA submission is supported by the results of its pivotal Phase
18          III ADVOCATE trial, which demonstrated statistical superiority in sustaining
            remission at 52 weeks in the avacopan group compared to the prednisone group.
19          In the trial, the avacopan group also showed significantly lower glucocorticoid
20          toxicity, greater improvement in kidney function and greater improvement in
            health-related quality of life measures compared to the prednisone group. Finally,
21          avacopan demonstrated favorable safety results in this serious and life-threatening
            disease, with fewer subjects having serious adverse events in the avacopan group
22          than in the prednisone group.
23          51.    The press release also quoted Defendant Schall as stating:
24          We have achieved a major landmark for ChemoCentryx with the submission of
            the NDA for avacopan in ANCA-associated vasculitis following our highly
25
            successful Phase III ADVOCATE trial. … There is an urgent need for a non-
26          immunosuppressive, targeted therapy that can achieve and sustain remission in
            this organ- and life-threatening disease, while reducing the toxicities associated
27          with daily steroid use. Submission of our NDA is a critical step toward addressing
            this unmet need, as we seek to improve patients’ lives.
28
                                                   -15-

                  Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 16 of 39




 1          52.     On August 3, 2020, ChemoCentryx issued a press release announcing that it
 2   would hold a Second Quarter 2020 Financial Results Conference Call on August 10, 2020. The
 3   press release also stated, “ChemoCentryx’s lead drug candidate, avacopan (CCX168),
 4   successfully completed a pivotal Phase III trial in ANCA-associated vasculitis.”
 5          53.     On August 4, 2020, ChemoCentryx issued a press release announcing that
 6   Defendant Schall would present at two upcoming investor conferences on August 11, 2020 and
 7   August 12, 2020. The press release also contained language substantially similar to the language
 8   quoted supra in ¶ 52.
 9          54.     On August 10, 2020, ChemoCentryx issued a press release announcing its Second
10   Quarter 2020 Financial Results. In the press release, Defendant Schall stated, “A major milestone
11   was accomplished recently with the filing of the NDA for avacopan for the treatment of ANCA-
12   associated vasculitis with the U.S. FDA. This is one more crucial step toward achieving our
13   unwavering goal of changing the treatment paradigm for people now enduring this organ-
14   threatening and life-endangering disease.”        The press release also contained language
15   substantially similar to the language quoted supra in ¶ 52.
16          55.     The August 10, 2020 press release also identified certain “Key Highlights,”
17   including that the Company had:
18          Filed the New Drug Application (NDA) for avacopan in the treatment of ANCA-
            associated vasculitis in July. The Company’s NDA submission is supported by
19          the results of its pivotal Phase III ADVOCATE trial, which demonstrated
20          statistical superiority in sustaining remission at 52 weeks in the avacopan group
            compared to the prednisone group. In the trial, the avacopan group also showed
21          significantly lower glucocorticoid toxicity, greater improvement in kidney
            function and greater improvement in health-related quality of life measures
22          compared to the prednisone group.
23          56.     Also on August 10, 2020, ChemoCentryx held a call with analysts to discuss its
24   Second Quarter 2020 Financial Results. On this call, Defendant Schall stated that “[f]rom
25   ADVOCATE, there was good news here, too. A statistically significant improvement in
26   clinically validated measurements of quality of life on avacopan therapy. And overall, avacopan
27   also demonstrated a favorable safety result in this serious and life-threatening disease with fewer
28
                                                    -16-

                   Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 17 of 39




 1   subjects having fewer numbers of serious adverse events in the avacopan group than in the steroid
 2   standard of care group.”
 3          57.     Defendant Schall further stated on the same call:
 4          In the ANCA patient population, they’re on background therapy for their disease.
            They’re on also an amazing number, typically an amazing number of concomitant
 5          medications to control other complications of the therapy, prophylaxis for
 6          Pneumocystis jirovecii as a consequence of being under high doses of
            glucocorticoids and/or cyclophosphamide and rituximab. So that has its own
 7          problem, that conmed. They’re trying to control their incipient diabetes and some
            of the bone problems with conmeds. They’re really, really a challenged patient
 8          population. And one hopes going back to avacopan in ANCA vasculitis, by
 9          removing some of the need for these broadly immunosuppressive therapies, we
            also get rid of some of these nasty conmeds that give them so many AEs and
10          SAEs.
11          But even there in ANCA, we could show 40% fewer number of severe AEs in the
12          avacopan group versus the prednisone standard of care group. So there is, seems
            to be, at many levels, very good safety advantages to using avacopan. But again,
13          we’ll let regulators and other sift through the data sets, and I won’t say any more
            about that since it’s under a filing right now. But it is pretty clear to us that HS
14          population is, by and large, notwithstanding the fact that they have this really
15          debilitating illness, and that causes them a lot of discomfort and pain in many
            areas of life physically and emotionally, they are, by and large, not under the
16          burden of quite so many concomitant medications. And the safety database,
            although still blinded, the suggestion is that we have far fewer, across the board,
17          safety events just in this patient population, full stop. And again, even in the
18          blinded data set, nothing that seems out of the ordinary for this patient population.

19          So I think when the data come out, it will certainly add to and fundamentally
            enhance the picture of safety around avacopan, which we believe, based on
20          evidence to date, both preclinical, off clinical, number of species and humans,
            both healthy and with ANCA vasculitis population, we believe will be a very
21
            supportive data package on safety as well. So we hope it will just further enhance
22          that package.

23          58.     On September 8, 2020, ChemoCentryx issued a press release announcing that

24   Defendant Schall would speak at the H.C. Wainwight 22nd Annual Global Investment Conference

25   on September 15, 2020. The press release also contained language substantially similar to the

26   language quoted supra in ¶ 52.

27
28
                                                    -17-

                  Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 18 of 39




 1          59.       On September 17, 2020, ChemoCentryx issued a press release announcing that
 2   the FDA had accepted the avacopan NDA and set a Prescription Drug User Fee Act (“PDUFA”)
 3   goal data of July 7, 2021. The press release stated:
 4          The NDA included data from the global, Phase III ADVOCATE trial, which
            demonstrated statistical superiority in sustaining remission at 52 weeks in the
 5          avacopan group compared to the prednisone group. In the trial, the avacopan
 6          group also showed significantly lower glucocorticoid toxicity, greater
            improvement in kidney function and greater improvement in health-related
 7          quality of life measures compared to the prednisone group. Finally, avacopan
            demonstrated favorable safety results, with fewer patients having serious adverse
 8          events in the avacopan group than in the prednisone group.
 9          60.       On October 28, 2020, ChemoCentryx held an investor call to discuss the results
10   of a separate trial of avacopan for a different condition. On the call, Defendant Schall stated,
11   “Avacopan has already proved to be highly successful, as many of you know, in the pivotal Phase
12   III ADVOCATE trial of patients in another underserved disease, ANCA-associated vasculitis.”
13          61.       On November 2, 2020, ChemoCentryx issued a press release announcing that the
14   Company would hold a Third Quarter 2020 Financial Results Conference Call on November 9,
15   2020. The press release also contained language substantially similar to the language quoted
16   supra in ¶ 52.
17          62.       On November 6, 2020, ChemoCentryx issued a press release announcing that the
18   American College of Rheumatology’s annual meeting held that day would feature a plenary
19   session presentation on the ADVOCATE Phase III trial results. The press release further stated,
20   ADVOCATE “showed that avacopan was as effective as prednisone therapy in bringing patients
21   into remission by 26 weeks, and superior to prednisone for sustained remission after 52 weeks.
22   In addition, the avacopan group had greater improvement in renal function compared to standard
23   prednisone therapy.”
24          63.       On November 9, 2020, ChemoCentryx held an earnings call to discuss its Third
25   Quarter 2020 Financial Results. On this call, Defendant Schall stated:
26
            As many of you know, the cornerstone of our submission to the regulatory
27          agencies has been the data from the pivotal Phase III ADVOCATE clinical trial,
            which demonstrated statistical superiority of the avacopan group and sustaining
28
                                                   -18-

                  Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 19 of 39




           remission at 52 weeks compared to the prednisone group. The results of the
 1
           ADVOCATE study were presented last month in an oral abstract session during
 2         the American Society of Nephrology’s Kidney Week 2020 Reimagined Meeting.
           They were presented by the renowned nephrologist, David Jayne, MD, Professor
 3         of Clinical Autoimmunity at the University of Cambridge in England. Dr. Jayne’s
           presentation highlighted the potential of avacopan to offer new hope to patients
 4
           who suffer from this incurable orphan disease. And just this last Friday, no less
 5         an expert than Professor Peter Merkel, MD, the Chief of Rheumatology at the
           University of Pennsylvania, gave a plenary session at -- on the ADVOCATE
 6         results at the American College of Rheumatology Convergence 2020 Meeting.
 7         Professor Merkel delved into many important aspects of the avacopan data set,
           including highlighting some important features at both weeks 26 and weeks 52 in
 8         the trial result. As Dr. Merkel put it, and I’m alluding now to slide -- the next slide
 9         in the deck that you can see with the week 26 and 52 data. As Dr. Merkel put it,
           there are some intriguing findings to explore in the subgroups. Patients who had
10         relapsing disease had even better benefit from avacopan at 26 and week 52.
           However, this should not imply that patients with newly diagnosed disease did
11         not benefit from avacopan, because while remission rates with avacopan in newly
12         diagnosed were about the same as the Prednisone group, remember, the patients
           receiving avacopan achieved this benefit without receiving daily glucocorticoids
13         and their negative consequences. Similarly, said Professor Merkel, there were
           findings that patients who were MPO-positive received extra benefit and the
14         patients who received rituximab as background therapy, seemed to receive extra
15         benefit as well.
           64.     On the same call, a Cannacord Genuity Corp. analyst asked, “Did the FDA
16
     indicate any review issues? And is there any update around the agency’s view around an
17
     AdCom?” Defendant Schall responded:
18
           All of our interactions with the agency so far, again, without going into any real
19
           detail because we are under review. But to my mind, have been straightforward
20         and expected. And I think we have ready access and have had ready access to all
           the answers so far for the queries. So I have not seen personally anything unusual
21         or anything that, again, we did not fundamentally anticipate and for which we’ve
           been, quite frankly, ready. So I think it’s going forward in a very reasonable,
22
           straightforward, logical way. And again, I won’t say anything more than that
23         because I’m sensitive to making sure we’re not talking too much about a file under
           review.
24
           AdCom, we expect to know something more definite after the FDA’s mid-cycle
25         meeting. And I think probably the public calendars will tell you what that is. As
26         soon as we know, we will let the community know. We have always, even before
           we filed the NDA, been presuming and preparing for an AdCom. Why is that?
27         Number one, this is a new medical entity. It’s not been reviewed or approved for
           any other indication, already kind of putting you into the presumptive AdCom
28
                                                    -19-

                 Class Action Complaint for Violation of the Federal Securities Laws
     Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 20 of 39




         bucket, at least in my view, historically. Second, we’re dealing with an orphan
 1
         indication in ANCA vasculitis. And frankly, the agency has only truly reviewed
 2       an ANCA registration package but once before. And that was when rituximab,
         given in combination with the daily glucocorticoids was offered as an alternative
 3       to cyclophosphamide given in combination with daily glucocorticoids. And that
         was some time ago. So it’s not as if it’s a garden-variety indication where it’s
 4
         formulaic in terms of how to review an application. So again, oftentimes, that will
 5       trigger an AdCom.

 6       65.    On this same November 9, 2020 earnings call, Defendant Schall further stated:

 7       I hate to even presume to think about what the agency might think or say and
         certainly don’t want to think -- to discuss any discussions with them until those
 8       are all done. But let me put it this way. Look, fundamentally, this is the longest
         randomized trial ever done in ANCA vasculitis, right? The randomized blinded
 9       trial, 52 weeks, continuous dosing and following. Look, that’s not been done
10       before. So we’ve got the biggest data set by 6 months. That’s important because
         it informs a lot of discussions. So without thinking yet about what the agency may
11       or may not say, they’ll look at the data in their own way, obviously, but the data
         kind of speak for themselves. But I will tell you this, it sounds like we’re already
12       informing new discussions in the physician community, because the fact of the
13       matter is, if you have, a, evidence that the hardest people to treat, the anti-MPO
         relapsers are pretty -- are notoriously difficult to treat. The MPA diagnosis, which
14       goes along more or less with MPO-positivity, really difficult to get a handle on,
         especially with relapsers.
15
16       But fundamentally, I think the more subtle and for me, the more profound point
         is that, my goodness, when you look at the fact that avacopan not only had a really
17       just a general improvement in relapse risk -- reducing relapse risk by some 54%
         and those were 2 charts shown in these meetings as Kaplan-Meier graphs where
18       avacopan was clearly advantageous in the population. And part of that comes from
         that really interesting advantage that avacopan has with -- when given with
19
         rituximab as background therapy versus daily prednisone with rituximab as
20       background therapy. 71% still in remission at week 52 versus 56% with the
         prednisone group. The important point here is we ran this trial according to
21       rituximab’s label at the time. And it was fully enrolled under the old rituximab
         label, which was you don’t give rituximab except for that first course of therapy,
22
         that’s 4 weekly infusions, spaced by a week. So they get up to 4 weeks. You don’t
23       top them up after that under the original label.

24       This data, some people have criticized us for that, like we had a choice to begin
         with, which we didn’t. But in fact, the more enlightened discussions that I’ve
25
         heard, especially recently are no, the data actually show you don’t need to keep
26       immunosuppressing people with rituximab. That’s a large end, 107 people per
         group were following. So they didn’t get ritux -- they’re totally matched except
27       for prednisone versus avacopan. They didn’t get any additional rituximab. So
         avacopan was kind of monotherapy, right? They didn’t get any azathioprine or
28
                                                -20-

               Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 21 of 39




            anything else after the ritux. And people are really, really markedly in remission
 1
            at the end of 52 weeks. So that’s an important discussion to have. So I don’t know
 2          how that will play out. And again, I don’t want to make too much or too little of
            that observation, but I think it’s compelling, and I think it’s starting to inform
 3          some new discussions.
 4          66.     Also on the November 9, 2020 call, a Raymond James & Associates, Inc. analyst
 5   asked, “just want to get your current thoughts on pricing this drug in the ANCA vasculitis
 6   market.” In response, Defendant Schall stated:
 7          I will tell you this. The advantages, not just with certain things we’ve seen in the
            data from ADVOCATE, the superiority in keeping people “in remission.” And
 8          again, remission is defined by that narrow Birmingham Vasculitis Activity with
 9          avacopan, but in a superior way to glucocorticoids, which has pharmacoeconomic
            implications. But in addition, when we talk about the broader total burden of
10          disease, we added quality of life. We added measurements of reduced
            glucocorticoid toxicities. It does appear that we’re making people better, well to
11          some degree with avacopan, when they’re not having that in the standard of care.
12          And then finally, the kidney implications of improving the renal function over 52
            weeks, those had profound effects.
13
            So I would say this, we’ve always guided towards a normal orphan pricing
14          corridor, upwards of $200,000 per patient per year; at the lower end, $100,000 per
            patient per year. I think our demand research and our payer primary research to
15          date is supporting what certain correspondents have been telling us. The data set
            might support something more towards the top end of that than the lower end.
16
            67.     On November 19, 2020, ChemoCentryx issued a press release announcing that
17
     Defendant Schall would speak at two upcoming investor conferences on November 23, 2020 and
18
     December 3, 2020. The press release also stated, “ChemoCentryx’s lead drug candidate,
19
     avacopan (CCX168), successfully completed a pivotal Phase III trial in ANCA-associated
20
     vasculitis and a New Drug Application is under review by the U.S. Food and Drug
21
     Administration.”
22
            68.     On January 13, 2021, ChemoCentryx participated in a JPMorgan Healthcare
23
     Conference call. On this call, Defendant Schall stated:
24
            With avacopan, in ANCA vasculitis, we set out to show something that had never
25          been done for ANCA patients before, and I believe we succeeded. Standard
26          prednisone therapy only stops that active vasculitis ... We thought we could do
            that as well or better with avacopan without the need for long-term daily
27          prednisone therapy. And don't forget that in treating ANCA vasculitis with
28
                                                   -21-

                  Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 22 of 39




            prednisone, the glucocorticoid itself causes many illnesses not related to the
 1
            original ANCA disease. It's really trading one set of problems for another.
 2
            But by eliminating the need for daily prednisone therapy with avacopan, we
 3          reasoned that we could significantly reduce steroid-related toxicities ... And in so
            doing, we aim with avacopan to stop the progressive failure of critical organs such
 4
            as the kidney … and improve the quality of life overall for ANCA patients ... Data
 5          with avacopan in the ADVOCATE Phase III pivotal clinical trial in ANCA
            vasculitis demonstrated that we could indeed do all of these things.
 6
            … [F]irst, the ADVOCATE trial showed that with avacopan, the need for daily
 7          prednisone therapy is eliminated, yet symptomatic remission is as good or better
 8          with avacopan compared to the traditional standard of care, which is the
            prednisone-based therapy.
 9
            And … avacopan doesn't just bring ANCA patients into remission by, say, month
10          6 or 12, avacopan keeps them in remission, significantly better than standard
11          prednisone-based therapy, thereby significantly lowering the risk of relapse in
            ANCA vasculitis. Now this is important because every relapse carries with it some
12          irreversible organ damage. And the evidence shows that daily dosing of avacopan
            is highly effective, indeed more effective than daily prednisone-based therapy at
13          keeping patients from the otherwise debilitating and progressive effects of ANCA
14          that can otherwise threaten their organs such as the kidney or even their lives.

15          … Let us be clear, the evidence from the ADVOCATE trial overall strongly
            indicates that avacopan has the potential to change the treatment paradigm in
16          ANCA vasculitis. As I mentioned, the need for daily prednisone therapy is
17          eliminated, yet symptomatic remission is as good or indeed superior with
            avacopan compared to prednisone therapy and people relapse significantly less.
18          And by eliminating the need for daily prednisone, avacopan therapy was
            associated with statistically significant fewer steroid-related toxicities.
19
20          Avacopan therapy also led to a significant improvement in kidney function versus
            the standard prednisone-based therapy. This is a finding of enormous patient
21          benefit, large pharmacoeconomic implications.

22          69.        On February 17, 2021, ChemoCentryx issued a press release announcing that the

23   “Results of the Pivotal Phase III ADVOCATE Trial of Avacopan for the Treatment of ANCA-

24   Associated Vasculitis” would be published in The New England Journal of Medicine. The press

25   release stated:

26
27
28
                                                    -22-

                   Class Action Complaint for Violation of the Federal Securities Laws
     Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 23 of 39




         ANCA-associated vasculitis is a systemic auto-immune disease in which over-
 1
         activation of the complement system further activates neutrophils, leading to
 2       inflammation and eventual destruction of small blood vessels. This results in
         organ damage and failure, with the kidney as the major target, and is fatal if not
 3       treated.
 4       “The results of the ADVOCATE trial are transformational and demonstrate the
 5       potential of avacopan to offer a substantial change in the treatment paradigm for
         ANCA-associated vasculitis,” said Peter A. Merkel, M.D., MPH, Chief of
 6       Rheumatology and Professor of Medicine and Epidemiology at the University of
         Pennsylvania. “Current treatment for ANCA-associated vasculitis consists of
 7       combining months of daily glucocorticoids (“steroids” such as prednisone) with
 8       other immunosuppressive medications. Use of prednisone is associated with
         significant side-effects, including infections, diabetes mellitus, weight gain, and
 9       other problems. The ability of avacopan to replace prednisone and help patients
         achieve sustained remission is a significant and exciting advance for the treatment
10       of patients with ANCA-associated vasculitis.”
11
         “The ADVOCATE trial clearly demonstrates avacopan’s ability to improve
12       kidney function, measured by eGFR, in ANCA-associated vasculitis, and was
         recently reinforced in another orphan kidney disease, C3 Glomerulopathy. This is
13       a significant advantage over other treatment options that often come with added
         toxicities and will likely lead to reduced risk of kidney failure over the longer
14
         term,” said David Jayne, M.D., Director of the Vasculitis and Lupus Service,
15       Addenbrooke’s Hospital in Cambridge.

16       The ADVOCATE trial was a global, randomized, double-blind, active-controlled,
         double-dummy Phase III trial in 331 patients with ANCA-associated vasculitis in
17
         20 countries. Eligible patients were randomized to receive either avacopan or oral
18       prednisone. In addition, all patients received standard background therapy of
         either: (a) rituximab for 4 weeks; or (b) cyclophosphamide for 13 weeks followed
19       by azathioprine/mycophenolate, evenly balanced between the avacopan and
         prednisone groups.
20
21       The study met both of its primary endpoints, demonstrating disease remission at
         26 weeks and sustained remission at 52 weeks, as assessed by the Birmingham
22       Vasculitis Activity Score (BVAS). Specifically, BVAS remission at week 26 was
         achieved in 72.3% of the avacopan treated patients vs. 70.1% of subjects in the
23       prednisone group (p<0.0001 for non-inferiority). Sustained remission at 52 weeks
24       was observed in 65.7% of the avacopan treated subjects vs. 54.9% in the
         prednisone group, achieving both non-inferiority and superiority to the prednisone
25       group (p=0.007 for superiority of avacopan).
26       Additionally, results published in the NEJM also show that, compared to the
         prednisone group, avacopan treatment:
27
28
                                                -23-

               Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 24 of 39




            •     Reduced the risk of vasculitis relapse by 54%; there was a 10.1% relapse rate
 1
                  in the avacopan group compared to 21.0% in the prednisone group.
 2
            •     Demonstrated greater improvement in kidney function, with a mean increase
 3                from baseline to week 52 in estimated glomerular filtration rate (eGFR) of 7.3
                  mL/min/1.73 m2 with avacopan therapy vs. an increase in eGFR of 4.1
 4
                  mL/min/1.73 m2 in the prednisone group, and the difference between groups
 5                was 3.2 mL/min/1.73 m2 (95% CI, 0.3 to 6.1).

 6          •     Significantly lowered glucocorticoid toxicity, with avacopan therapy 39.7 vs.
                  56.6 in the prednisone group in the Glucocorticoid Toxicity Index (GTI)
 7                Cumulative Worsening Score with a difference between groups of −16.8
 8                points (95% CI, −25.6 to −8.0), and 11.2 with avacopan therapy vs. 23.4 for
                  the prednisone group in the GTI Aggregate Improvement Score, with a
 9                difference between groups of −12.1 points (95% CI, −21.1 to −3.2).
10          •     Led to greater improvement in health-related quality of life, measured by the
11                Short Form 36 (SF-36) version 2 and the EuroQOL-5D-5L instrument (both
                  Visual Analogue Scale and EQ Index), compared to the prednisone group.
12
            Avacopan demonstrated favorable safety results in this serious and life-
13          threatening disease, with fewer subjects having serious adverse events in the
            avacopan group than in the prednisone group.
14
15          The U.S. Food and Drug Administration (FDA) is evaluating avacopan for the
            treatment of ANCA-associated vasculitis and has set a Prescription Drug User Fee
16          Act (PDUFA) target goal date of July 7, 2021.

17          70.      On February 23, 2021, ChemoCentryx issued a press release announcing that the

18   Company would hold a Fourth Quarter and Full Year 2020 Financial Results Conference Call on

19   March 1, 2021. The press release also contained language substantially similar to the language

20   quoted supra in ¶ 67.

21          71.      On February 25, 2021, ChemoCentryx issued a press release announcing that

22   Defendant Schall would speak at two upcoming investor conferences on March 3, 2021 and

23   March 9, 2021. The press release also contained language substantially similar to the language

24   quoted supra in ¶ 67.

25          72.      On March 1, 2021, ChemoCentryx reported its Fourth Quarter and Full Year 2020

26   Financial Results. On the same day, the Company issued a press release announcing these results.

27   In the press release, Defendant Schall stated:

28
                                                      -24-

                    Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 25 of 39




             Inexorably our march of progress advances, drummed on by the call to improve
 1
             the lives of patients enduring diseases with grossly inadequate treatments … With
 2           regulatory applications for avacopan in ANCA-associated vasculitis accepted for
             review on three continents, we are preparing for our first commercial launch. In
 3           my view, avacopan has the potential to transform the lives of patients suffering
             from debilitating and intractable diseases, as demonstrated by the results not just
 4
             in ANCA-associated vasculitis but also from our clinical trials in HS and C3G.
 5           We plan to launch a Phase III trial of avacopan in patients with severe HS in 2021,
             and to discuss the regulatory pathway for avacopan in C3G.
 6
             73.     Also on March 1, 2021, ChemoCentryx held an earnings call to discuss its Fourth
 7
     Quarter 2020 and Full Year Financial Results. On this call, Schall stated, “I will remind you that
 8
     the ADVOCATE trial … demonstrated that avacopan achieved statistical superiority of sustained
 9
     remission at 52 weeks over the traditional prednisone-based therapy and did this while
10
     eliminating the need for daily oral prednisone. And by thus, eliminating the need for daily
11
     prednisone therapy with avacopan, avacopan therapy was also associated with a statistically
12
     significant reduction in steroid-related toxicities.”
13
             74.     On the same March 1, 2021 call, Defendant Schall discussed the ADVOCATE
14
     trial design, stating, “we wanted to totally get rid of what patients complained about most and
15
     what physicians tend to hate as well, that daily oral prednisone, the need for daily oral prednisone
16
     is something that everyone hates. We designed the trial to do just that.” He then touted the
17
     success of ADVOCATE, specifically, “we showed really in the simplest incarnation that with
18
     avacopan, you can eliminate the need for daily prednisone dosing upon which most of the therapy
19
     is centered in ANCA vasculitis today. So I think that’s major. And I think that’s the message
20
     that is sinking in.”
21
             75.     On April 22, 2021, ChemoCentryx issued a press release announcing that the
22
     Company would hold a First Quarter 2021 Financial Results Conference Call on April 29, 2021.
23
     The press release also contained language substantially similar to the language quoted supra in
24
     ¶ 67.
25
             76.     On April 29, 2021, just days before the FDA released its Briefing Document,
26
     ChemoCentryx issued a press release reporting its First Quarter 2021 Financial Results. In the
27
     press release, Defendant Schall stated:
28
                                                     -25-

                   Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 26 of 39




            Momentum builds with each passing quarter, bringing us closer to our goal of
 1
            bringing novel, precisely targeted medicine to those that need it most. … At our
 2          R&D Day earlier this month, two world-renowned clinicians outlined the unmet
            needs in ANCA-associated vasculitis and the data driving their conviction that
 3          avacopan could become a landscape-changing therapy. We are well prepared and
            look forward to providing our views at the FDA Advisory Committee meeting on
 4
            this topic in just a few days.
 5          77.     Also on April 29, 2021, ChemoCentryx held a call with analysts to discuss its
 6   First Quarter 2021 Financial Results. On the call, Defendant Schall stated:
 7          I think there’s a lot of misconceptions about what is current “standard of care”
 8          there and there are some facts that have changed since we started the trial. But let
            me put it -- let me be very clear. We tried to make the ADVOCATE trial as close
 9          to real-world practice as possible. I -- that includes steroid regimen and tapering,
            both then best practice and, in fact, that’s now best practice. We tried to make the
10          background medication of either cyclophosphamide or rituximab as close to real-
11          world practice. And in fact, we were completely aligning ourselves with the label
            of all those medications at the time, including rituximab.
12
            So what we got was an excellent trial design that reflected then real world practice.
13          And still, to a large extent now, the one thing that has changed is rituximab label
            was expanded towards the very end of the ADVOCATE trial by the way to allow
14          for increased frequency of dosing. So before it was essentially one regimen at the
            start of the treatment phase, which is 4 infusions spaced by 1 week. And now you
15
            can top up according to the label as frequently as every 6 months or so.
16          Now while that is becoming an emerging paradigm, especially for patients that
17          have a history of ANCA-associated vasculitis with relapse, the latest figures I saw,
            by the way, for newly diagnosed disease, I don’t know if that’s yet been adopted
18          as the majority paradigm. So I think while rituximab’s label has expanded fairly
            recently, I’m not sure I would call it exactly a changed standard of care. But it is
19          a very fair point to say, “Well, look, rituximab is used ever more frequently.” All
20          the better the features of the ADVOCATE trial actually allow us to leapfrog to
            what I think is the gold standard, which would be better for a maintenance therapy
21          once people are quiescent. How would you do that trial? You do a double-blind,
            randomized placebo-controlled trial.
22
            And as I referred to in my remarks, de facto, you can get some of that information
23          from weeks 26 to 52 in the ADVOCATE trial from the 65% of the people in that
24          trial who had avacopan plus rituximab as a start and then went on to have no
            further medication as the trial were [sic] on. So they didn’t get tapped up with
25          rituximab. What did we see? We saw about a 71% sustained remission in the
            avacopan group versus a 50 -- middle 50% remission in the prednisone group.
26          And this is the rituximab’s staff alone. And it’s not a tiny number of people. It’s
            200-plus people. So it’s bigger than the whole RAVE trial.
27
28
                                                    -26-

                  Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 27 of 39




             So what that tells us is that we have a very good way of maintaining remission
 1
             after people get to a quiescent state at that first 26 weeks, and there isn’t a need to
 2           give them necessarily more rituximab. And rituximab is not without its
             consequences. So it’s at least an observation. Is it a trial designed to answer that
 3           question? No. But it is a feature of this trial that does shed light on that question.
             Could avacopan be used as a monotherapy in a maintenance surgery? And the
 4
             answer is, well, these data suggest that it could. …
 5           So I think that’s how best I would answer the question. We did an excellent trial.
 6           We reflect standard real-world practices at the time and still. And the fact that we
             didn’t add additional rituximab actually gives a feature to our trial, which I think
 7           is very valuable. Finally, again, rituximab is a changing landscape. It’s not used
             routinely, I think, even at this point, for newly diagnosed people in the second 6
 8           months. It’s mostly reserved for people with the history of relapse. So that’s -- I
 9           think that’s what I would put to the community at this point. It’s again a set of
             observations based on data.
10
             78.     On the same April 29, 2021 call, Defendant Schall stated, “we have now received
11
     the FDA’s briefing book for the Advisory Committee, the document is not ours, but the FDA’s,
12
     and it is confidential. And therefore, we will not be commenting on it today. However, we do
13
     expect the FDA to make the materials available publicly before the AdCom meeting date. We
14
     expected the FDA to pressure test our NDA, as would be normal for any AdCom meeting.”
15
             79.     Also on the April 29, 2021 call, a Piper Sandler & Co. analyst asked, “I’m
16
     scratching my head to see what the FDA could really kind of find fault with. And I guess the
17
     one question I keep coming back to is, does the FDA recognize – and again, not asking you to
18
     put words in their mouth, but do they recognize how bad of an actor the steroids are? And do
19
     you think there needs to be further education there? Or do they understand and accept that?”
20
     Schall replied, “Steroids maim and kill, full stop. And until you see that, until you live with it,
21
     you just don’t – you can’t grasp it. So I can’t speak for the FDA. I’m sure there are many fine
22
     professionals who have clinical experience, maybe even seen this disease. But … you just don’t
23
     get it until you see it first hand. So that’s – I’ll just leave the question there.”
24
             80.     Defendants’ statements identified above in ¶¶ 29-48, 50-79 were materially false
25
     and misleading when made because: (1) ChemoCentryx’s design for the ADVOCATE Phase III
26
     trial was fundamentally flawed, which raised questions about the interpretability of the trial data
27
     and the ability to define a clinically meaningful benefit of avacopan and its role in the treatment
28
                                                       -27-

                   Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 28 of 39




 1   of ANCA-associated vasculitis; (2) the results from the ADVOCATE trial raised serious safety
 2   concerns for avacopan; and (3) these issues raised significant doubt about the viability of
 3   ChemoCentryx’s NDA for avacopan for the treatment of ANCA-associated vasculitis. As a
 4   result, Defendants’ statements about the ADVOCATE trial design, and efficacy and safety results
 5   were materially false and misleading at all relevant times.
 6                                 The Truth Begins To Be Revealed
 7          81.     On May 4, 2021, the FDA released the Briefing Document concerning
 8   ChemoCentryx’s NDA for avacopan in advance of the May 6, 2021 Advisory Committee
 9   meeting. In the Briefing Document, the FDA noted that ChemoCentryx had “submitted the
10   results of a single phase 3 study, CL010_168, and two phase 2 studies, CL002_168 and
11   CL003_168. The focus of the AAC discussion will be data from Study CL010_168, also referred
12   to as ADVOCATE, that compared avacopan to standard of care … in patients with AAV; patients
13   in both arms received a background of either rituximab or cyclophosphamide standard induction
14   regimen.” The FDA found that: “[c]omplexities of the study design, as detailed in the briefing
15   document, raise questions about the interpretability of the data to define a clinically
16   meaningful benefit of avacopan and its role in the management of AAV.”
17          82.     The FDA further stated: “[a]lthough primary efficacy comparisons were
18   statistically significant, the review team has identified several areas of concern, raising
19   uncertainties about the interpretability of these data and the clinical meaningfulness of these
20   results.” The FDA’s concerns included:
21             (1) At Week 26, the proportion of patients in disease remission in the avacopan
22             group (72.3%) was non-inferior to the prednisone group (70.1%) according to
               the Applicant’s testing plan. However, superiority was not met. In pre-
23             submission communications, FDA stated that a non-inferiority comparison
               would not be sufficient to show that avacopan can replace glucocorticoids as
24             it would be difficult to establish whether avacopan is effective or whether
25             rituximab/cyclophosphamide was the primary driver of the efficacy in both
               treatment arms. In addition, the Agency expressed concerns about the ability
26             to adequately justify an acceptable non-inferiority margin, given that there
               were no historical trials appropriate to estimate the contribution of
27             glucocorticoids to the treatment effect of glucocorticoids and
28             cyclophosphamide or rituximab in the control arm. As discussed below, the
                                                    -28-

                  Class Action Complaint for Violation of the Federal Securities Laws
     Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 29 of 39




           justification for the non-inferiority (NI) margin was based on studies of
 1
           different types of vasculitides, with different concomitant therapies, and of
 2         various designs that would not be considered appropriate to inform a NI margin
           for the study.
 3
           (2) Interpretation of the non-inferiority at Week 26 is further limited by the
 4         large number of patients in the avacopan arm (86%) who received non-study
 5         supplied glucocorticoids from Week 0 to 26. While the mean cumulative
           glucocorticoid dose per patient over Week 0 to 26 was lower (1072.9 mg) in
 6         the avacopan-treated patients compared to the mean cumulative dose in the
           prednisone-treated patients (3192.5 mg), the non-inferiority assessment is not
 7         a comparison of avacopan vs. prednisone, but instead avacopan plus lower dose
 8         glucocorticoids vs. higher dose glucocorticoids. At this time, it is not clear how
           much reduction in glucocorticoids would be considered clinically meaningful
 9         and if the protocol-specified higher dose of glucocorticoids is required for
           control of disease activity. Therefore, the interpretability and meaningfulness
10         of this comparison is challenging. …
11
           (3) The clinical pharmacology program has identified avacopan as a CYP3A4
12         inhibitor that has the potential to increase exposures to systemic
           glucocorticoids which are CYP3A4 substrates, raising further uncertainties
13         about the true difference in glucocorticoid exposures and its impact on the non-
           inferiority comparisons between the two groups at Week 26, and respectively
14         the proposed role of avacopan as a steroid-sparing agent, as glucocorticoid
15         exposures were not assessed in Study CL010_168.

16         (4) At Week 52, there was a disparity in observed treatment effects between
           the subgroups that received rituximab and cyclophosphamide (IV and oral)
17         induction treatment. The estimated risk difference for disease remission at
18         Week 52 was 15.0% (95% CI: [2.2%, 27.7%]) in the subgroup receiving
           induction with rituximab and 3.3% (95% CI: [-14.8%, 21.4%]) in the
19         cyclophosphamide plus maintenance azathioprine subgroup (Table 10). Based
           on the data, there is no evidence of clinically meaningful treatment effect in
20         the cyclophosphamide induction subgroup. Further, the treatment comparison
           in the complementary rituximab induction subgroup may not be considered
21
           meaningful because these patients did not receive maintenance therapy, i.e.,
22         due to undertreating of patients, the effect observed in the rituximab subgroup
           may not represent a clinically meaningful treatment effect compared to
23         standard of care. Thus, the observed superiority at Week 52 may be a result
           of the treatment difference in the subgroup receiving induction with
24
           rituximab. We note that, at the time the study was designed, repeat dosing with
25         rituximab was not established as maintenance therapy; however, long-term
           immunosuppression had been demonstrated to reduce disease relapse and was
26         standard-of-care. The result of the subgroup analysis suggests the possibility
           that avacopan was efficacious only in the population who did not receive
27
           standard-of-care maintenance immunosuppression therapy and may be
28
                                                -29-

              Class Action Complaint for Violation of the Federal Securities Laws
     Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 30 of 39




           considered undertreated, raising questions about the adequacy of the
 1
           comparisons and clinical meaningfulness of the avacopan effect at Week 52.
 2
           (5) There were differences between the assessments performed by the
 3         Investigator and the Adjudication Committee, most frequently related to the
           attribution of persistent vasculitis which was not captured in the modified
 4         BVAS administered in the study. Discrepancies between the Investigator and
 5         Adjudication Committee occurred in 17 patients at Week 52. Statistical
           analyses of the primary endpoint using the Investigator assessment of BVAS
 6         remission resulted in more conservative estimates of treatment effect, e.g.,
           statistical significance for superiority would no longer be demonstrated with
 7         these scores. While the pre-specified analysis used the Adjudicator
 8         assessments, the assessment based on the Investigators, experienced in
           management of vasculitis, may better reflect real-world use.
 9
         83.    The FDA raised serious concerns about the safety of avacopan. Specifically:
10
           Deaths were rare, 2 in the avacopan arm and 4 in the control arm. Treatment-
11         emergent infections, serious infections, and opportunistic infections were
12         similar or fewer in the avacopan group. … One avacopan-treated patient had
           life-threatening hepatitis B reactivation during the follow-up period after
13         rituximab treatment. A greater proportion of avacopan-treated patients had
           [adverse events] associated with hepatic abnormalities … including
14         hepatobiliary disorders. … The proportion of patients with [adverse events]
15         and [severe adverse events] within the hepatobiliary system organ class were
           also greater in the avacopan group … as compared to the prednisone group. …
16         One patient had [a severe adverse event] of hepatocellular injury with increase
           in liver enzymes upon rechallenge with avacopan. One patient had an SAE of
17         hepatic function abnormal with improvement in liver enzymes after
18         discontinuation of avacopan; this patient was also found to have a positive
           hepatitis B DNA assay was treated with entecavir and did not resume
19         avacopan. The Investigator assessed the event as possibly related to avacopan,
           but attribution of the event is confounded by the subsequent diagnosis of
20         hepatitis B. One patient had an [severe adverse event] of severe hepatic
21         function abnormal and met Hy’s Law laboratory criteria with a liver biopsy
           that was suggestive of drug-induced hepatitis; however, this patient also
22         received multiple other drugs associated with liver enzyme elevations.
           [Adverse events] associated with hepatic abnormalities led to drug
23         discontinuation in 7 patients in the avacopan arm and 2 patients in the
24         prednisone arm. In addition, there were 2 patients with angioedema (1 serious)
           in the avacopan group, compared to none in the prednisone group. Given the
25         small safety database, conclusions are limited, however, imbalances in
           hepatotoxicity, liver enzyme elevations, and angioedema are observed despite
26         the small sample size.
27
28
                                               -30-

               Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 31 of 39




 1          84.     In a section of the Briefing Document titled “Benefit-Risk Considerations,” the
 2   FDA stated, “AAV is a rare and serious disease associated with high morbidity and mortality. It
 3   is also a disease with high unmet need for new therapies. Given these considerations, in principle,
 4   a single adequate and well-controlled (AWC) study may be considered to establish substantial
 5   evidence of efficacy. However, in [ADVOCATE] there are substantial uncertainties around
 6   the phase 3 study design and results, raising questions about the adequacy of this single trial
 7   to inform the benefit-risk assessment.”
 8          85.     Among other concerns the FDA raised in this section, it stated, “the Applicant has
 9   not provided adequate data or information that would isolate the effect of prednisone to inform
10   the margin of the non-inferiority comparison in this study,” “the interpretation of the non-
11   inferiority assessment is challenging,” and “data from the clinical pharmacology program has
12   identified avacopan as a CYP3A4 inhibitor that has the potential to increase exposures to
13   systemic glucocorticoids which are CYP3A4 substrates, raising further questions about the true
14   difference in glucocorticoid exposures and its impact on the non-inferiority comparisons between
15   the two groups, and respectively the proposed role of avacopan as a steroid-sparing agent.” The
16   FDA further noted that although “statistical significance was observed for both non-inferiority
17   and superiority at Week 52 for the primary endpoint, it is not clear if the comparisons between
18   and prednisone arm beyond Week 26 are meaningful. Superiority of the avacopan arm over the
19   prednisone arm was not achieved for remission at Week 26.”
20          86.     The FDA revelations shocked analysts. For example, Piper Sandler commented
21   that the Briefing Document raised “serious questions” about the Phase 3 ADVOCATE trial
22   design and the analysis of avacopan’s effect in treating ANCA-associated vasculitis. JPMorgan
23   called the Briefing Document “worse than expected,” and stated that the “negative tone/stance
24   of the FDA documents is without a doubt concerning.” Similarly, SVBLeerink stated, the “FDA
25   briefing documents are surprisingly critical.”
26
27
28
                                                      -31-

                   Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 32 of 39




 1          87.     As a result of this news, ChemoCentryx’s common stock price per share dropped
 2   from $48.82 per share at the close of trading on May 3, 2021, to $26.63 per share at the close of
 3   trading on May 4, 2021, and the Class was damaged thereby.
 4          88.     On May 6, 2021, after the close of trading, ChemoCentryx issued a press release
 5   announcing the results of the Advisory Committee meeting.             The 18-member Advisory
 6   Committee voted on three issues. First, the Advisory Committee was evenly divided, 9-9, as to
 7   whether the efficacy data from ADVOCATE supported approval of avacopan. Second, on the
 8   question of whether the benefit-risk profile of avacopan was adequate to support approval, the
 9   Advisory Committee voted 10-8 in that the benefit-risk profile did support approval. However
10   one of the Advisory Committee members later said that they misunderstood the question and
11   would have voted no had they understood the question at the time, so effectively the vote was 9-
12   9. Third, the Advisory Committee narrowly voted 10-8 that the safety profile of avacopan was
13   adequate to support approval.
14          89.     Further, an Endpoints News article published on May 6, 2021 reported that
15   “[t]hose voting against approval raised concerns about relying on the single trial as evidence, the
16   insufficient amount of safety data, and questions on whether the trial was statistically robust
17   enough. Some panelists called for ChemoCentryx to run another trial.”
18          90.     Investment analysts widely perceived this news as a sign that the FDA would not
19   approve avacopan. For example, Piper Sandler analysts stated, “we do not believe the [Advisory
20   Committee] vote will be sufficient to persuade the FDA to approve avacopan.” Similarly, Wells
21   Fargo analysts stated, “we do not expect the [Advisory Committee] outcome to sway FDA’s
22   opinion … we see [the FDA] requiring a second phase 3 study … as the most likely” outcome.
23          91.     As a result of this news, ChemoCentryx’s common stock price per share dropped
24   from $27.49 per share at the close of trading on May 6, 2021 to $10.46 per share at the close of
25   trading on May 7, 2021, and the Class was damaged thereby.
26
27
28
                                                    -32-

                   Class Action Complaint for Violation of the Federal Securities Laws
       Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 33 of 39




 1                                         LOSS CAUSATION
 2           92.      During the Class Period, as detailed herein, Defendants made materially false and
 3   misleading statements and omissions, and engaged in a scheme to deceive the market. This
 4   artificially inflated the price of ChemoCentryx common stock and operated as a fraud or deceit
 5   on the Class. Later, when Defendants’ prior misrepresentations and fraudulent conduct were
 6   disclosed to the market on May 4, 2021 and May 6, 2021, as alleged herein, the price of
 7   ChemoCentryx common stock fell precipitously, as the prior artificial inflation came out of the
 8   price. As a result of their purchases of ChemoCentryx common stock during the Class Period,
 9   Plaintiff and other members of the Class suffered economic loss, i.e., damages, under the federal
10   securities laws.
11
                                    CLASS ACTION ALLEGATIONS
12
             93.      Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal
13
     Rules of Civil Procedure on behalf of all persons who purchased or otherwise acquired
14
     ChemoCentryx common stock during the Class Period (the “Class”). Excluded from the Class
15
     are Defendants and their families, directors, and officers of ChemoCentryx and their families and
16
     affiliates.
17
             94.      The members of the Class are so numerous that joinder of all members is
18
     impracticable. The disposition of their claims in a class action will provide substantial benefits
19
     to the parties and the Court. As of April 23, 2021, there were more than 69.7 million shares of
20
     ChemoCentryx stock outstanding, owned by at least thousands of investors.
21
             95.      There is a well-defined community of interest in the questions of law and fact
22
     involved in this case. Questions of law and fact common to the members of the Class which
23
     predominate over questions which may affect individual Class members include:
24
                   A. Whether Defendants violated the Exchange Act;
25
                   B. Whether Defendants omitted and/or misrepresented material facts;
26
27
28
                                                    -33-

                     Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 34 of 39




 1                C. Whether Defendants’ statements omitted material facts necessary in order to make
 2                   the statements made, in light of the circumstances under which they were made,
 3                   not misleading;
 4                D. Whether Defendants knew or recklessly disregarded that their statements and/or
 5                   omissions were false and misleading;
 6                E. Whether the price of ChemoCentryx’s common stock was artificially inflated;
 7                F. Whether Defendants’ conduct caused the members of the Class to sustain
 8                   damages; and
 9                G. The extent of damage sustained by Class members and the appropriate measure
10                   of damages.
11          96.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class
12   sustained damages from Defendants’ wrongful conduct.
13          97.      Plaintiff will adequately protect the interests of the Class and has retained counsel
14   experienced in class action securities litigation. Plaintiff has no interests which conflict with
15   those of the Class.
16          98.      A class action is superior to other available methods for the fair and efficient
17   adjudication of this controversy.
18
                       INAPPLICABILITY OF STATUTORY SAFE HARBOR
19
            99.      ChemoCentryx’s “Safe Harbor” warnings accompanying its forward-looking
20
     statements issued during the Class Period were ineffective and inapplicable and cannot shield the
21
     statements at issue from liability.
22
            100.     Defendants are also liable for any false or misleading forward-looking statements
23
     pleaded herein because, at the time each such statement was made, the speaker knew the
24
     statement was false or misleading and the statement was made by or authorized and/or approved
25
     by an executive officer of ChemoCentryx who knew that the statement was false.
26
27
28
                                                     -34-

                    Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 35 of 39




 1                                 PRESUMPTION OF RELIANCE
 2          101.    At all relevant times, the market for ChemoCentryx’s common stock was an
 3   efficient market for the following reasons, among others:
 4              A. ChemoCentryx stock met the requirements for listing, and was listed and actively
 5                  traded on the NASDAQ, a highly efficient and automated market;
 6              B. As a regulated issuer, ChemoCentryx filed periodic public reports with the SEC;
 7              C. ChemoCentryx regularly and publicly communicated with investors via
 8                  established market communication mechanisms, including through regular
 9                  disseminations of press releases on the national circuits of major newswire
10                  services and through other wide-ranging public disclosures, such as
11                  communications with the financial press and other similar reporting services; and
12              D. ChemoCentryx was followed by many securities analysts employed by major
13                  brokerage firms who wrote reports which were distributed to the sales force and
14                  certain customers of their respective brokerage firms. Each of these reports was
15                  publicly available and entered the public marketplace.
16          102.    As a result of the foregoing, the market for ChemoCentryx common stock
17   promptly digested current information regarding ChemoCentryx from all publicly available
18   sources and reflected such information in the price. Under these circumstances, all purchasers
19   of ChemoCentryx’s common stock during the Class Period suffered similar injury through their
20   purchase of ChemoCentryx common stock at artificially inflated prices and the presumption of
21   reliance applies.
22          103.    A Class-wide presumption of reliance is also appropriate in this action under the
23   Supreme Court's holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),
24   because the Class’ claims are grounded on Defendants’ material omissions.
25
26
27
28
                                                   -35-

                   Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 36 of 39




 1                                                 COUNT I
 2   For Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Against All Defendants
 3             104.    Plaintiff repeats and re-alleges each and every allegation contained above as if
 4   fully set forth herein.
 5             105.    During the Class Period, Defendants carried out a plan, scheme, and course of
 6   conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing
 7   public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and
 8   other members of the Class to purchase ChemoCentryx common stock at artificially inflated
 9   prices.
10             106.    Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made
11   untrue statements of material fact and/or omitted to state material facts necessary to make the
12   statements not misleading; and (iii) engaged in acts, practices, and a course of business which
13   operated as a fraud and deceit upon the purchasers of the Company’s common stock in an effort
14   to maintain artificially high market prices for ChemoCentryx common stock in violation of
15   Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.
16             107.    Defendants, individually and in concert, directly and indirectly, by the use, means
17   or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a
18   continuous course of conduct to conceal adverse material information about the design and
19   results of the ADVOCATE trial, and the efficacy and safety profile of avacopan.
20             108.    During the Class Period, Defendants made the false statements specified above
21   which they knew or recklessly disregarded to be false or misleading in that they contained
22   misrepresentations and failed to disclose material facts necessary in order to make the statements
23   made, in light of the circumstances under which they were made, not misleading.
24             109.    Defendants had actual knowledge of the misrepresentations and omissions of
25   material fact set forth herein, or recklessly disregarded the true facts that were available to them.
26   Defendants engaged in this misconduct to conceal the truth about the design and results of the
27
28
                                                      -36-

                      Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 37 of 39




 1   ADVOCATE trial, and the efficacy and safety profile of avacopan from the investing public and
 2   to support the artificially inflated prices of the Company’s common stock.
 3           110.    Plaintiff and the Class have suffered damages in that, in reliance on the integrity
 4   of the market, they paid artificially inflated prices for ChemoCentryx’s common stock. Plaintiff
 5   and the Class would not have purchased the Company’s common stock at the prices they paid,
 6   or at all, had they been aware that the market prices had been artificially inflated by Defendants’
 7   fraudulent course of conduct.
 8           111.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and
 9   the other members of the Class suffered damages in connection with their respective purchases
10   of the Company’s common stock during the Class Period.
11           112.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange
12   Act and Rule 10b-5 promulgated thereunder.
13
                                                COUNT II
14
            For Violation of Section 20(a) of the Exchange Act Against Thomas J. Schall
15
             113.    Plaintiff repeats, incorporates, and re-alleges each and every allegation set forth
16
     above as if fully set forth herein.
17
             114.    Defendant Schall acted as a controlling person of ChemoCentryx within the
18
     meaning of Section 20(a) of the Exchange Act. By virtue of his high-level positions, participation
19
     in and/or awareness of the Company’s operations, direct involvement in the day-to day operations
20
     of the Company, and/or intimate knowledge of the Company’s actual performance, and his power
21
     to control public statements about ChemoCentryx, Defendant Schall had the power and ability
22
     to control the actions of ChemoCentryx and its employees. By reason of such conduct, Defendant
23
     Schall is liable pursuant to Section 20(a) of the Exchange Act.
24
25                                         PRAYER FOR RELIEF
26           115.    WHEREFORE, Plaintiff prays for judgment as follows:
27
28
                                                    -37-

                    Class Action Complaint for Violation of the Federal Securities Laws
      Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 38 of 39




 1             A. Determining that this action is a proper class action under Rule 23 of the Federal
 2                  Rules of Civil Procedure;
 3             B. Awarding compensatory damages in favor of Plaintiff and other Class members
 4                  against all Defendants, jointly and severally, for all damages sustained as a result
 5                  of Defendants’ wrongdoing, in an amount to be proven at trial, including interest
 6                  thereon;
 7             C. Awarding Plaintiff and the Class their reasonable costs and expenses incurred in
 8                  this action, including attorneys’ fees and expert fees; and
 9             D. Awarding such equitable/injunctive or other further relief as the Court may deem
10                  just and proper.
11
                                             JURY DEMAND
12
            116.    Plaintiff demands a jury trial.
13
14
15   Dated: June 8, 2021                                     Respectfully submitted,

16
                                                             BLEICHMAR FONTI & AULD LLP
17
18                                                           /s/ Peter E. Borkon
                                                             Peter E. Borkon (Bar No. 212596)
19                                                           555 12th Street, Suite 1600
                                                             Oakland, CA 94607
20
                                                             Telephone: (415) 445-4003
21                                                           Facsimile: (415) 445-4020
                                                             pborkon@bfalaw.com
22
                                                             Javier Bleichmar (pro hac vice to be filed)
23
                                                             7 Times Square, 27th Floor
24                                                           New York, New York 10036
                                                             Telephone: (212) 789-1340
25                                                           Facsimile: (212) 205-3960
                                                             jbleichmar@bfalaw.com
26
27                                                           Counsel    for    Plaintiff   Southeastern
                                                             Pennsylvania Transportation Authority
28
                                                      -38-

                   Class Action Complaint for Violation of the Federal Securities Laws
     Case 4:21-cv-04357-JST Document 1 Filed 06/08/21 Page 39 of 39




                                                    KEHOE LAW FIRM, P.C.
 1
                                                    John A. Kehoe (pro hac vice to be filed)
 2                                                  Two Penn Center Plaza
                                                    1500 JFK Boulevard, Suite 1020
 3                                                  Philadelphia, PA 19012
                                                    Telephone: (215) 792-6676
 4
                                                    jkehoe@kehoelawfirm.com
 5
                                                    Of Counsel for Plaintiff Southeastern
 6                                                  Pennsylvania Transportation Authority
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -39-

              Class Action Complaint for Violation of the Federal Securities Laws
